                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



IPSL, LLC,                                         No. 3:18-cv-01885-HZ

                      Plaintiff,                   OPINION & ORDER

      v.

COLLEGE OF MOUNT SAINT VINCENT,

                      Defendant.



Paul W. Newton
HAWTHORNE LAW
1708 SE 45th Avenue
Portland, OR 97215

      Attorney for Plaintiff

James G. Parker
Ashlee Marie Aguiar
DAVIS WRIGHT TREMAINE, LLP
1300 SW 5th Avenue, Suite 2400
Portland, OR 97201

      Attorneys for Defendant



1- OPINION & ORDER
HERNÁNDEZ, District Judge:

        Plaintiff IPSL, LLC, brings this case for breach of contract, conversion, defamation, and

tortious interference against Defendant College of Mount Saint Vincent.1 Defendant now moves

to dismiss this action for lack of personal jurisdiction or, in the alternative, transfer this case to

the Southern District of New York. Because this Court lacks personal jurisdiction over

Defendant, the Court grants Defendant’s motion to dismiss.

                                          BACKGROUND

        Plaintiff IPSL is a social benefit corporation located in Portland, OR. Notice of Removal

Ex. 2 (“Compl.”) ¶ 1, ECF 1. Plaintiff “owns, operates and contracts with various international

sites for the benefit of college level student service-learning, ‘advocacy research’ and study

abroad.” Id. at ¶ 3. To the extent that Plaintiff’s employees or contractors are at other sites in the

United States and abroad, they are controlled, supervised, and trained by personnel in Portland.

Morgan Decl. ¶ 3, ECF 13.

        Defendant College of Mount Saint Vincent (“CMSV”) is a non-profit liberal arts college

located in New York. Compl. ¶ 2; Def. Mot. Dismiss 2, ECF 9. It was formed in New York in

1847 and has operated exclusively in New York since its founding. CMSV Decl. ¶ 2, ECF 9-1.

        The parties’ relationship began in 2010. That year, Dr. Omar Nagi, Defendant’s Director

of International Programing, heard Dr. Kalyan Ray, an IPSL program director who lived and

taught in Kolkata, India, speak at a conference in India. Morgan Decl. ¶ 8. Dr. Nagi invited Dr.

Ray to speak at CMSV on “education as a tool for social justice.” Second Nagi Decl. ¶ 4, ECF
1
 The complaint also asserted claims against Individual Defendants Omar Nagi, Donna
Jacklosky, Sarah Stevenson, Kristin Lawler, and Mitchell Sakofs. In the present motion,
Defendant moved to dismiss the claims against four of the five Individual Defendants for
improper service. On February 22, 2019, Plaintiff filed an Unopposed Notice of Voluntarily
Dismissal of the Individual Defendants pursuant to Fed. R. Civ. P. 41(a)(1). ECF 30.
Accordingly, they are no longer parties to this action, and Defendant’s motion to dismiss for
improper service is moot.

2- OPINION & ORDER
28-2. He suggested that Dr. Ray meet with the college’s president and provost during his visit.

Morgan Decl. Ex. A. Although Dr. Nagi does not recall knowing of IPSL or of Dr. Ray’s

connection to IPSL at the time, Thomas Morgan—the President of IPSL—states that Dr. Nagi

sought to discuss the possibility of an IPSL program at CMSV during Dr. Ray’s visit. Compare

Second Nagi Decl. ¶ 4 with Morgan Decl. ¶ 8. However, in a March 2011 email organizing Dr.

Ray’s talk, Dr. Ray had to clarify that he was “not affiliated to Loreto College” but instead

directed the IPSL program that had long been affiliated with Loreto College. Morgan Decl. Ex.

A. Dr. Nagi declares that this was the first time he was advised of Dr. Ray’s affiliation with

IPSL. Second Nagi Decl. ¶4. Dr. Ray ultimately spoke at CMSV in April of 2011. Morgan Decl.

Ex. A.

         Shortly thereafter, Mr. Morgan reached out to Dr. Nagi via email. First Nagi Decl. Ex. A,

ECF 9-6. Per this email, Mr. Morgan had been in contact with Dr. Ray about Dr. Ray’s recent

visit to CMSV. Id. He wrote that, “[a]s a follow up to Dr. Ray’s visit, IPSL would be thrilled to

include [Dr. Nagi] and [CMSV] in our community of international service-learning.” Id. He

suggested an in-person meeting in New York with Dr. Nagi and others to “explor[e] program

opportunities for [CMSV’s] students and faculty.” Id. Mr. Morgan declares that he only reached

out to Dr. Nagi after he “learned of CMSV’s interest and possible Mission-alignment with IPSL

programming.” Morgan Decl. ¶ 8.

         In July of 2013, Plaintiff flew Dr. Nagi from New York to Portland. First Nagi Decl.

¶ 12. It paid for his flight and accommodations. Id. In January of 2015, Mr. Morgan invited Dr.

Nagi to stay at his home in Portland. Id. Mr. Morgan claims that during both visits Dr. Nagi

worked from the IPSL offices, met with staff regarding the parties’ partnership operations and




3- OPINION & ORDER
details of the program, and conducted mutual business and program development. Morgan Decl.

¶ 11.

        In the fall of 2013, the parties began working together to prepare an application for the

New York State Educational Department for a new master’s program in International

Development and Service (“IDS Program”). CMSV Decl. ¶ 5. The IDS Program was approved

by the state in early 2014 and began its inaugural academic year in the fall of 2014. Id. at ¶ 6.

Plaintiff alleges that this graduate program resulted in extra administrative duties for Plaintiff’s

staff that Defendant was supposed to manage, which strained the parties’ relationship. Morgan

Decl. ¶ 10.

        During this time, Plaintiff also began leasing an apartment in Manhattan for IPSL team

members who were in New York for work. Second Nagi Decl. Ex. B. The apartment was also

listed on Airbnb, and Dr. Nagi and others associated with CMSV occasionally used the

apartment. Morgan Decl. ¶ 15.

        Defendant provided Plaintiff with free office space on its campus. Morgan Decl. ¶ 9;

Second Nagi Decl. Ex. B. The office was used for operations related to Plaintiff’s partnership

with Defendant and to recruit students from a number of other East Coast schools. Morgan Decl.

¶ 9. IPSL maintained one or two office staff in this location. Id. at ¶ 9; Second Nagi Decl. Ex. A.

In several documents and emails, Plaintiff referred to this office as its “East Coast headquarters.”

Second Nagi Dec. Ex. B (“IPSL was very fortunate to be invited to partner with CMSV, and

their offer to host our East Coast headquarters, gratis, was very gracious.”); id. at Ex. C (“We

were invited by the college president, Chuck Flynn, as part of the college’s internalization

efforts, to create an East Coast headquarters. We jumped at the chance, as so much of our

recruitment efforts remain with institutions located in the East.”); id. at Ex. D, ECF 35 (2016



4- OPINION & ORDER
Memorandum of Understanding regarding activities between Plaintiff and Defendant that

Defendant would provide free office space “for IPSL to operate IPSL’s East Coast

headquarters”).

       In 2014, Dr. Nagi also reached out to two individuals who were participating in IPSL’s

program in Portland. Morgan Decl. Exs. C, D. In one email, Dr. Nagi contrasted the New York

program with the Portland program in order to try to “persuade [the student] to consider the NY

based IPSL program.” Id. at Ex. C. Plaintiff also provides another email where Dr. Nagi and Mr.

Morgan discuss a second student, who Mr. Morgan indicates was attending an Oregon school.

Id. at ¶ 13. Mr. Morgan suggests that the student was “specifically solicited by Dr. Nagi to

consider transferring from an Oregon program to the program at CMSV.” Id. Ultimately, several

students from Oregon participated in IPSL programs through Defendant. Newton Decl. ¶ 6, ECF

14; Second Stevenson Decl. ¶ 3, ECF 28-1. In addition, Defendant posted a link to Plaintiff’s

website on its website. Oringdulph Decl. ¶ 3, Ex. A, ECF 15.

       Around July 20, 2015, the parties entered into a memorandum of understanding (the

“2015 Agreement”) to “cooperate in CMSV’s offering of an international master’s program of

study” and “leverage IPSL’s international and domestic networks for the purposes of developing

this and other international and domestic programs.” Morgan Decl. Ex. B. The agreement’s

duration was five years from the date of its execution. Id. at 1. Under the agreement, Defendant

was to—among other things—provide a Master of Science Degree in International Development;

work closely with Plaintiff to recruit qualified candidates through its own on-campus and partner

campus networks; bill students and remit a certain portion of the funds to Plaintiff; comply with

various internal CMSV procedures; identify faculty to oversee the program; secure limited

housing for students; and create and support strategic partnerships that would “serve as pipelines



5- OPINION & ORDER
for the IDS graduate program.” Id. at 2. Plaintiff, in turn, was to take “primary responsibility for

all pre-admission processing,” including advertising and recruiting. Id. at 3. Plaintiff was also

tasked with negotiating program fees with partners; working with overseas institutions to provide

program related logistics; and “exercise[ing] primary administrative responsibility for the

selection and maintenance of study abroad program sites.” Id. The agreement provided that the

“current and incoming (Fall 2015) cohort Concordia University-Portland students [could]

transfer to CMSV, should they choose to do so, starting Fall 2015 with full credit awarded

toward their final CMSV/IPSL MS degree.” Id. at 2.

        In 2016, the parties entered into another memorandum of understanding (“2016

Agreement”) to collaborate in offering undergraduate study abroad and service-learning

programs. Second Nagi Decl. Ex. D. Under that agreement, Plaintiff was responsible for

recruiting and admitting qualified students; serving as a study abroad advising center on the

CMSV campus; hiring and supervising staff to work at Plaintiff’s office on the CMSV campus;

offering internship and fellowship opportunities at its CMSV office; and performing various

administrative duties pertaining to the international program sites. Id. at 1–2. Defendant was to

assist in recruiting CMSV undergraduate students and undergraduate students in Defendant’s

networks; provide IPSL office space and support IPSL staff; ensure that CMSV students could

obtain academic credit for IPSL programs; and perform other CMSV-orientated administrative

duties. Id. at 2–3. Both were required to develop a co-branded identity (“IPSL at College of

Mount Saint Vincent”) to, among other things, develop and retain programs with other service-

oriented institutions. Id.

        In January of 2017, Mr. Morgan complained to CMSV President Chuck Flynn that

CMSV staff were not providing the services agreed upon under their 2015 Agreement. Morgan



6- OPINION & ORDER
Decl. ¶ 10. In turn, President Flynn requested a detailed accounting of the costs of services

rendered by Plaintiff. Id. Plaintiff’s costs amounted to just over $50,000 but were not paid by

Defendant. Id.

       In May of 2017, Defendant terminated the 2015 Agreement and proposed a severance

agreement whereby Defendant would assume control of IPSL functions. Compl. ¶ 8. Defendant

claims that their relationship deteriorated when Plaintiff began asking for unsubstantiated

amounts of money not contemplated by the parties and steering students to IPSL-owned sites

rather than accredited universities for academic credit. CMSV Decl. ¶ 7.

       In June of 2017, Plaintiff alleges that Defendant proffered a new termination agreement

to ensure stability for the parties, the students, and the IDS Program. Compl. at ¶ 11. The

termination agreement required both parties to continue their obligations per the 2015 Agreement

through January 31, 2018. Id. ¶ 12. Defendant had to pay Plaintiff according to their prior

agreement, Plaintiff had to provide training to Defendant on its process and procedure, and the

parties had to abide by a non-disparagement clause. Id. In July of 2017, the parties entered into

the termination agreement. Id.; CMSV Decl. ¶ 8.

       In the Fall of 2017, Plaintiff alleges that Dr. Nagi breached the termination agreement by

“setting new requirements” for Plaintiff or by cancelling its services. Compl. ¶ 13. For example,

Dr. Nagi is alleged to have cancelled Plaintiff’s participation in Defendant’s new student

orientation, changed visa workshops and information sessions, and assumed visa preparation

functions. Id. at ¶¶ 14–16. Dr. Nagi is also alleged to have disparaged Defendant by “innuendo

and suggestion.” Id. at ¶¶ 14, 19. He allegedly accused Plaintiff of misleading students about

grades and disparaged Plaintiff in regard to student safety. Id. at ¶ 22. Defendant also demanded




7- OPINION & ORDER
information about Plaintiff’s overseas sites and relationships and contacted IPSL sites directly.

Id. at ¶¶ 20, 24.

        Due to these alleged breaches, the parties amended the termination agreement to allow

Defendant to assume pre-departure logistics. Id. at ¶ 28. But on December 11, 2017, Defendant

refused to pay for Plaintiff’s services rendered. Id. at ¶ 6. The parties’ relationship formally

ended in January of 2018. CMSV Decl. ¶ 8.

        Plaintiff filed this action in state court on September 24, 2018, seeking $480,000 in

damages for breach of contract, conversion, defamation, and tortious interference. Compl. at 5–7.

Specifically, Plaintiff alleges that Defendant breached the 2015 Agreement by requiring Plaintiff

to abide by a termination agreement that did not comply with the terms of the 2015 Agreement.

Compl. at 5. Plaintiff also alleges that Defendant breached the termination agreement by

modifying and changing the respective roles of Plaintiff and Defendant under the terms of that

agreement. Compl. at 5. Plaintiff contends that Defendant converted to its own use the property

of IPSL, including its programmatic content and terminology related to the IDS Program; contact

information and site information of IPSL’s overseas sites and contractors; orientation and pre-

departure information; and visa workshops and visa requirements. Id. Plaintiff contends that

Defendant defamed Plaintiff in three separate statements made to “students” and “others” in

November of 2017 regarding IPSL’s safety protocols and alleged preference for its own IPSL-

owned study abroad sites. Id. at 5–6. Finally, Plaintiff alleges that Defendant tortoiusly interfered

with its business by demanding Plaintiff’s business information and operational details;

eliminating the spring of 2018 study abroad options; requesting information from students about

study abroad logistics; and changing the services rendered by Plaintiff to CMSV students by

preventing Plaintiff from delivering on its promised programs. Id.



8- OPINION & ORDER
       Defendants removed the case to federal court on October 26, 2018, Notice of Removal,

ECF 1, and subsequently moved to dismiss this case for lack of personal jurisdiction and

improper service or, in the alternative, transfer this case to the Southern District of New York,

Def. Mot. Dismiss, ECF 9.

                                          STANDARDS

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move for dismissal on

the grounds that the court lacks personal jurisdiction. Plaintiff has the burden of showing

personal jurisdiction. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008).

       If the district court decides the motion without an evidentiary hearing, which is
       the case here, then the plaintiff need only make a prima facie showing of the
       jurisdictional facts. Absent an evidentiary hearing this court only inquires into
       whether the plaintiff's pleadings and affidavits make a prima facie showing of
       personal jurisdiction. Uncontroverted allegations in the plaintiff's complaint must
       be taken as true. Conflicts between the parties over statements contained in
       affidavits must be resolved in the plaintiff's favor.

Id. (citations, internal quotation marks, and brackets omitted).

       In diversity cases, the court looks to the law of the state in which it sits to determine

whether it has personal jurisdiction over the non-resident defendant. W. Helicopters, Inc. v.

Rogerson Aircraft Corp., 715 F. Supp. 1486, 1489 (D. Or. 1989); see also Boschetto, 539 F.3d at

1015 (“When no federal statute governs personal jurisdiction, the district court applies the law of

the forum state.”).

       Oregon Rule of Civil Procedure (ORCP) 4 governs personal jurisdiction issues in

Oregon. Because Oregon's long-arm statute confers jurisdiction to the extent permitted by due

process, Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 760 (9th Cir. 1990) (citing ORCP

4L; and Oregon ex rel. Hydraulic Servocontrols Corp. v. Dale, 294 Or. 381, 657 P.2d 211

(1982)), the court may proceed directly to the federal due process analysis, see Harris Rutsky &



9- OPINION & ORDER
Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003) (when state long-

arm statute reaches as far as the Due Process Clause, the court need only analyze whether the

exercise of jurisdiction complies with due process); see also Millennium Enters., Inc. v.

Millennium Music, LP, 33 F. Supp. 2d 907, 909 (D. Or. 1999) (because Oregon's catch-all

jurisdictional rule confers personal jurisdiction coextensive with due process, the analysis

collapses into a single framework and the court proceeds under federal due process standards).

        To comport with due process, “the nonresident generally must have ‘certain minimum

contacts [with the forum state] such that the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.’” Walden v. Fiore, 571 U.S. 277, 283 (2014)

(quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). The forum state may exercise

either general or specific jurisdiction over a non-resident defendant. Boschetto, 539 F.3d at

1016.

                                           DISCUSSION

        Defendant argues that this Court lacks personal jurisdiction over Defendants “because

none of the Defendants have the kind of systematic contacts with Oregon that would render the

exercise of personal jurisdiction reasonable.” Def. Mot. Dismiss 4. Plaintiff has the burden of

making a prima facie showing of personal jurisdiction. Boschetto, 539 F.3d at 1015.

“[U]ncontroverted allegations in [the plaintiff's] complaint must be taken as true, and conflicts

between the facts contained in the parties' affidavits must be resolved in [the plaintiff's]

favor.” Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002). “[A]n affidavit

or declaration used to support or oppose a motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is competent to




10- OPINION & ORDER
testify on the matters stated.” Mulato v. Wells Fargo Bank, N.A., 76 F. Supp. 3d 929, 946 (N.D.

Cal. 2014).

          A court has specific jurisdiction where “the defendant has purposefully directed his

activities at residents of the forum, and the litigation results from alleged injuries that arise out of

or relate to those activities.”2 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)

(internal quotation marks and citations omitted). The Ninth Circuit uses a three-part test to

determine if a party has sufficient minimum contacts to be subject to specific personal

jurisdiction:

          (1) The non-resident defendant must purposefully direct his activities or
              consummate some transaction with the forum or resident thereof; or perform
              some act by which he purposefully avails himself of the privilege of
              conducting activities in the forum, thereby invoking the benefits and
              protections of its laws;

          (2) the claim must be one which arises out of or relates to the defendant's forum-
              related activities; and

          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
              i.e. it must be reasonable.

Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting Schwarzenegger v. Fred Martin

Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)). The plaintiff bears the burden on the first two

parts of the test. Id. If the plaintiff succeeds, “the burden shifts to the defendant to ‘set forth a

“compelling case” that the exercise of jurisdiction would not be reasonable.’” Id. at 1212

(quoting CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1076 (9th Cir. 2011)).

          The first prong of the Ninth Circuit’s test to establish specific jurisdiction can be satisfied

in two ways: either the non-resident defendant must purposefully direct his activities at the forum

state, or the defendant must purposefully avail himself of the privilege of conducting activities in

the forum. Picot, 780 F.3d at 1212. Purposeful availment is most often applied to contract
2
    Plaintiff does not appear to argue that Defendant is subject to the Court’s general jurisdiction.

11- OPINION & ORDER
claims, while purposeful direction is most often applied to tort claims. Id. (citing

Schwarzenegger, 374 F.3d at 802). Here, Plaintiff brings both.

       A. Purposeful Availment

       The “purposeful availment” analysis asks “whether a defendant has ‘purposefully availed

himself of the privilege of conducting activities within the forum State, thus invoking the

benefits and protections of its laws.’” Picot, 780 F.3d at 1212 (quoting Schwarzenegger, 374

F.3d at 802) (brackets omitted). The “[p]urposeful availment analysis examines whether the

defendant's contacts with the forum are attributable to his own actions or are solely the actions of

the plaintiff.” Sinatra v. Nat'l Enquirer, Inc., 854 F.2d 1191, 1195 (9th Cir. 1988). “In order to

have purposefully availed oneself of conducting activities in the forum, the defendant must have

performed some type of affirmative conduct which allows or promotes the transaction of

business with the forum state.” Id.; see also Walden, 571 U.S. at 284 (quoting Burger King, 471

U.S. at 475) (noting that the relationship with the forum “must arise out of contacts that the

‘defendant himself’ creates with the forum”) (emphasis in original).

       “A showing that a defendant purposefully availed himself of the privilege of doing

business in a forum state typically consists of evidence of the defendant's actions in the forum,

such as executing or performing a contract there.” Schwarzenegger, 374 F.3d at 802. Courts

should also consider “prior negotiations and contemplated future consequences, along with the

terms of the contract and the parties' actual course of dealing.” Burger King, 471 U.S. at 479.

       In Picot v. Weston, the defendant—a resident of Michigan—entered into an oral

agreement with the plaintiffs—residents of California and Nevada—to develop an electrolyte

formula for use in hydrogen fuel cells. 780 F.3d at 1209. The defendant was obligated under the

disputed agreement to “develop the technology, arrange for its testing, and assist in fund-raising



12- OPINION & ORDER
and marketing.” Id. at 1212. The agreement was formed in Michigan, and it was understood that

the majority of the defendant’s performance of the contract would occur in Michigan. Id. In

exchange for his performance, the defendant received one-third interest in profits from the sale

of the technology, $20,000 per month, and reimbursement for expenses. Id. After the defendant

did not receive his share of the proceeds from a sale of their technology, the defendant threatened

to sue. Id. at 1210. As a result, the buyer stopped paying the plaintiffs. Id. The plaintiffs then

filed a suit in California seeking a declaration that no agreement existed between the parties and

damages for intentional interference with the sales contract. Id.

       With regard to the plaintiffs’ claim for declaratory relief, the Ninth Circuit concluded that

the plaintiffs had not demonstrated that the defendant had sufficient contacts with California to

subject him to specific personal jurisdiction in California. Id. at 1212. First, the court found that

the plaintiffs’ fulfillment of their contractual obligations in California—i.e. seeking out investors

and buyers in California—did not create a substantial connection between the defendant and the

forum. Id. at 1212–13. The court held that “[t]he fact that a contract envisions one party

discharging his obligations in the forum state cannot, standing alone, justify the exercise of

jurisdiction over another party to the contract.” Id. at 1213. Second, the court indicated that the

defendant’s two trips to California were not “meaningful enough to create a substantial

connection with the forum state.” Id. at 1213 (internal quotations omitted). It emphasized that

“[n]either trip was envisioned in the initial oral agreement” but instead “grew incidentally out of

broader efforts to develop and market the technology.” Id. Both two-week trips were made at the

plaintiffs’ request and expense, and the defendant’s role in the joint presentations was limited to

preparing prototypes and demonstrations. Id. And neither trip held a “special place in his

performance under the agreement as a whole.” Id. The bulk of the defendant’s efforts in



13- OPINION & ORDER
developing and marketing the technology, the court noted, were centered in Michigan, where he

worked and met with possible purchasers. Id. Further, the plaintiffs and the buyer all travelled to

Michigan to meet with the defendant. Id. Thus, the court concluded that “[a]t most, [the

defendant’s] contacts with California were merely random, fortuitous, or attenuated.” Id.

(quotations omitted).

       In this case, the Court finds that Defendant has not purposefully availed itself of the

privilege of conducting activities within Oregon. Defendant’s contacts with Oregon are limited.

Defendant may have instigated the relationship with Plaintiff when it invited Dr. Ray to speak at

CMSV. Ultimately, however, Mr. Morgan suggested that the parties explore program

opportunities by meeting face-to-face in New York. Dr. Nagi visited Portland twice during their

relationship to discuss the program, but both trips were at Plaintiff’s request. Plaintiff paid for

Dr. Nagi’s flights and accommodation for the first trip, and Mr. Morgan invited Dr. Nagi to stay

at his home during the second trip. Several students from Oregon participated in the IDS

Program, but there is only evidence that Defendant reached out personally to two of these

students knowing of their connection to Oregon. The parties also exchanged emails and phone

calls regarding the program, but there is no information about where the various contracts

involved in this case were negotiated.

       The parties’ relationship was otherwise centered in New York. Mr. Morgan offered to

visit New York to discuss the possibility of collaborating in 2011. The parties worked together to

prepare an application for their graduate program for the New York State Educational

Department. Defendant provided Plaintiff with an East Coast office, sometimes referred to as its

“East Coast headquarters,” where Plaintiff maintained one or two employees for operations

related to Plaintiff’s partnership with Defendant and recruited students from other East Coast



14- OPINION & ORDER
schools. Plaintiff maintained an apartment in Manhattan for, among other things, the use of its

employees while they were working in New York. The focus of the parties’ contractual

relationship was to offer study abroad programs to CMSV undergraduates and to create a

graduate service-learning program at CMSV. Defendant’s performance under the contract

primarily centered around administrative and logistical activities to be carried out in New York,

including providing a Master’s of Science in International Development, recruiting students on

campus and through partner campus networks, billing students, complying with internal CMSV

procedures and policies, and creating and supporting partnerships to grow the IDS Program.

       In other words, though Defendant had some contacts with Plaintiff and Oregon, the

parties’ contractual relationship was focused elsewhere. Like in Picot, Plaintiff’s performance of

some of its contractual obligations in Oregon does not create a substantial connection between

Defendant and the forum. Nor do the parties’ email and telephone communications, standing

alone, create a substantial connection with Oregon. See Siskiyou Properties, LLC v. Bennett

Holdings, LC, 13 F. App’x 553, 556 (9th Cir. June 25, 2001) (“[T]elephone and mail contacts

alone have been held to be insufficient to satisfy the purposeful availment test.”). Though the

relationship may have started when Defendant reached out to Dr. Ray, it was Plaintiff who

travelled to New York to explore the possibility of collaboration and maintained both an office

and lodging in New York for Plaintiff’s employees. In addition, most of Defendant’s actions in

performing and breaching the contract took place in New York or were directed abroad, and

Defendant’s two trips to Oregon and communications with two students in Oregon appear to be

incidental to the parties’ broader efforts to develop and market a study abroad program for the

New York-based college. Indeed, the contract envisions Plaintiff—not Defendant—taking

primary responsibility for pre-admission recruiting and advertising efforts, and Defendant was



15- OPINION & ORDER
only responsible for doing so through its own “on-campus and partner networks.” Morgan Decl.

Ex. B. Thus, none of these acts held a “special place in [Defendant’s] performance under the

agreement as a whole.” Picot, 780 F.3d at 1213. Accordingly, this Court concludes that—with

regard to the specific claims at issue here—Defendant’s contacts with Oregon were random,

fortuitous, or attenuated, and Defendant did not purposefully avail itself of conducting activities

in Oregon.

       B. Purposeful Direction

       When evaluating whether a defendant has purposefully directed his activities at the forum

state, courts in the Ninth Circuit use the Calder effects test. See Schwarzenegger, 374 F.3d at

803. In Calder, the Supreme Court held that a foreign act that is both aimed at, and an has effect

in, the forum state is expressly aimed at the forum: “An individual injured in California need not

go to Florida to seek redress from persons who, though remaining in Florida, knowingly cause

injury in California.” Calder v. Jones, 465 U.S. 783, 789–90 (1984). The Ninth Circuit has

indicated, however, that Calder does not stand for the broad proposition that a foreign act with

effects that are foreseeable in the forum state always gives rise to specific jurisdiction. See

Panavision Int’l, L.P. v. Toeppen, 141 F3d 1316, 1322 (9th Cir. 1998); see also Axiom Foods

Inc. v. Acerchem International, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (While “individualized

targeting . . . remain[s] relevant to the minimum contacts inquiry, it will not, on its own, support

an exercise of specific jurisdiction[.]”). Under the effects test, the plaintiff must show the

defendant has: “(1) committed an intentional act, (2) expressly aimed at the forum state, (3)

causing harm the defendant knows is likely to be suffered in the forum state.” Schwarzenegger,

374 F.3d at 803.




16- OPINION & ORDER
        There is no dispute that the three claims—defamation, conversion, and tortious

interference—involve intentional acts. See Picot, 780 F.3d at 1214 (“The meaning of the term

‘intentional act’ in our jurisdictional analysis is essentially the same as in the context of

intentional torts; namely, the defendant must act with the intent to perform an actual, physical act

in the real world.” (quotations omitted)). Nor, based on the record, can Defendant reasonably

dispute that it knew that the alleged harm was likely to be suffered in Oregon, where Plaintiff is

located. Accordingly, the dispositive question in this case is whether Defendant’s tortious

conduct was “expressly aimed” at Oregon.

        The exact form of the Court's express aiming “analysis varies from case to case and

‘depends, to a significant degree, on the specific type of tort or other wrongful conduct at issue.’”

Picot, 780 F.3d at 1214 (quoting Schwarzenegger, 374 F.3d at 807). For example, in Picot, the

court determined that it did not have jurisdiction over the defendant regarding the claim for

tortious interference with a sales contract. 780 F.3d at 1214. The circuit court found that the

defendant’s allegedly tortious acts did not connect him with California “in a way sufficient to

support the assertion of personal jurisdiction over him.” Id. at 1215. The defendant allegedly

made statements from Michigan to an Ohio resident that caused a Delaware corporation with

Ohio offices to stop making payments to trusts located in Wyoming and Australia. Id. His

tortious conduct was not directed at California. Id. And the plaintiff’s injury, “an inability to

access out-of-state funds,” was “entirely personal to him and would follow him wherever he

might choose to live and travel.” Id. In other words, “[t]he effects of [the defendant’s] actions

[were] . . . not connected to the forum State in a way that makes those effects a proper basis for

jurisdiction.” Id.




17- OPINION & ORDER
        Here, like in Picot, Defendant’s alleged tortious conduct was not aimed at Oregon, and

any injury Plaintiff suffered in Oregon is insufficient, standing alone, for the Court to exercise

jurisdiction over Defendant. First, Plaintiff alleges that Defendant converted the property of IPSL

to its own use. The conversion of this intangible property—which includes site information,

programmatic content, and other workshops that IPSL had previously conducted for students

participating in their program—likely took place in New York where Defendant engaged in

conduct interfering with Plaintiff’s right to possession.

        Second, Plaintiff alleges that Defendant tortiously interfered with its business by

demanding information from Plaintiff, eliminating study abroad options, communicating with its

students, and changing the services rendered by IPSL to CMSV students. In other words,

Plaintiff alleges that Defendant interfered with Plaintiff’s relationship with CMSV students, who

were presumably either in New York or abroad. There is no allegation or evidence that this

interference was directed at the forum. 3

        Third, Plaintiff alleges that Defendant defamed Plaintiff in three separate statements

made to students and “others.” Again, there is no evidence or allegation to suggest these

allegedly defamatory statements were directed at Oregon or anyone in Oregon other than

Plaintiff.

        Further, Plaintiff’s injury—the loss of revenue and other damages associated with the end

of its relationship with Defendant—would follow Plaintiff wherever it chose to operate. And

other effects of the alleged tortious conduct, such as the loss of CMSV students, are not tied to

Oregon. Accordingly, the Court finds that Plaintiff has not demonstrated that Defendant


3
  Though Defendant did seek out two students in Oregon, there is no evidence that these
students—who were contacted by Dr. Nagi in 2014—were involved in this claim for tortious
interference, which took place three years later when Defendant allegedly breached the parties’
agreement.

18- OPINION & ORDER
expressly aimed its conduct at the forum state. The alleged tortious acts were largely undertaken

in New York or directed at individuals in New York and abroad.

        In sum, Plaintiff has failed to make a prima facie showing of specific personal

jurisdiction over Defendant. Defendant “neither purposefully availed himself of the privilege of

conducting activities in” Oregon “nor expressly aimed [its] conduct” at Oregon. Picot, 780 F.3d

at 1215. Because Plaintiff has failed to meet its burden on the first prong of the analysis, the

Court need not proceed to the second and third prongs. Boschetto v. Hansing, 539 F.3d 1011,

1016 (9th Cir. 2008) (“[I]f the plaintiff fails at the first step, the jurisdictional inquiry ends and

the case must be dismissed.”). Accordingly, this action is dismissed for lack of personal

jurisdiction.

                                           CONCLUSION

        The Court GRANTS Defendant’s Motion to Dismiss for Lack of Jurisdiction [9].

Accordingly, this case is dismissed for lack of personal jurisdiction but without prejudice to

allow Plaintiff to bring his claims against Defendant in a court of competent jurisdiction.

        IT IS SO ORDERED.



                        Dated this ____________ day of___________________, 2019.




                                                        MARCO A. HERNÁNDEZ
                                                        United States District Judge




19- OPINION & ORDER
